Citation Nr: 1013363	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-00 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
disabling for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for degenerative joint 
disease of the bilateral knees. 

3. Entitlement to service connection for degenerative joint 
disease of the bilateral ankles. 

4. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus. 

5. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the RO 
in Waco, Texas, which granted service connection for PTSD, 
assigning a 30 percent initial rating, denied service 
connection for degenerative joint disease of the bilateral 
knees and degenerative joint disease of the bilateral ankles, 
and determined that new and material evidence had not been 
received to reopen claims of service connection for diabetes 
mellitus and hypertension.

In an October 2007 statement of the case, the RO confirmed 
and continued the previous denials of service connection for 
diabetes mellitus and hypertension.  Notwithstanding the RO's 
decision to adjudicate on the merits these previously 
disallowed claims, the Board is nevertheless required to 
address the issue of reopening to determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

In February 2010, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims file.  

The Board notes that the Veteran submitted an August 2007 
notice of disagreement (NOD) expressing his disagreement with 
the June 2007 denial of his claim of entitlement to service 
connection for bilateral hearing loss.  He later perfected 
the appeal with a December 2007 VA Form 9.  Subsequently, in 
a July 2009 rating decision, the RO granted the Veteran's 
bilateral hearing loss claim.  This decision was a complete 
grant of benefits with respect to the issue.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As such, this issue 
is not on appeal before the Board.

The claims for higher initial rating for PTSD and service 
connection for degenerative joint disease of the bilateral 
knees and ankles, and the reopened claim of service 
connection for hypertension, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed May 2005 RO rating decision denied the 
Veteran's claims of service connection for diabetes mellitus 
and hypertension.  

2. Evidence received since the May 2005 rating decision is 
new to the claims file, but does not relate to an 
unestablished fact necessary to substantiate the Veteran's 
claim of service connection for diabetes mellitus, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

3. Additional evidence received since the May 2005 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim 
of service connection for hypertension.  


CONCLUSIONS OF LAW

1. The May 2005 RO rating decision denying claims of 
entitlement to service connection for diabetes mellitus and 
hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

2. New and material evidence to reopen the claim of 
entitlement to service connection for diabetes mellitus has 
not been received; the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3. New and material evidence to reopen the claim of 
entitlement to service connection for hypertension has been 
received, and therefore, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Preliminarily, it is noted that the Veteran's application to 
reopen a claim of service connection for hypertension has 
been granted, as discussed below.  As such, the Board finds 
that any error related to the VCAA on the application to 
reopen this claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield 
v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's diabetes mellitus claim, letters dated in October 
2006 and March 2008 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letters advised the Veteran of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical 
reports that he had.  He was also told that it was ultimately 
his responsibility to support the claim with appropriate 
evidence.  In addition, the letters provided the Veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006).

For petitions to reopen previously denied claims for service 
connection, VCAA notice must define what qualifies as "new" 
and "material" evidence and describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The March 2008 letter informed the Veteran of the 
requirements of reopening a previously denied claim through 
new and material evidence and informed him of the basis of 
the prior denial in his diabetes mellitus claim.  

Subsequent to the issuance of the March 2008 letter, the 
Veteran's claim was readjudicated in October 2008 and July 
2009 supplemental statements of the case (SSOCs).  Thus, 
there was no deficiency in notice and a harmless error 
analysis is not necessary.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  The Veteran 
was afforded a VA examination in May 2007 to obtain an 
opinion as to whether he currently has diabetes mellitus and 
whether this claimed condition can be directly attributed to 
service.  The Board finds the examination report to be 
comprehensive and sufficient in addressing the matters of 
current disability and nexus.  The opinion rendered by the 
examiner is supported by objective and clinical findings.  
The Board, therefore, concludes that the May 2007 examination 
report is adequate upon which to base a decision in this 
case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).  Further examination or opinion is not needed on 
this claim because, at a minimum, there is no persuasive and 
competent evidence that the Veteran has a current 
disability.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Application to Reopen

The Veteran contends that he has diabetes mellitus and 
hypertension as a result of combat service in Vietnam.  The 
claims of service connection for diabetes mellitus and 
hypertension were previously denied on the merits in a May 
2005 RO rating decision, and the Veteran did not initiate a 
timely appeal.  This decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2009). 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay 
assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including hypertension and diabetes mellitus, when it is 
manifested to a compensable degree within one year of 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).
 
A disease associated with exposure to certain herbicide 
agents will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  A veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Under the authority granted by Congress in the Agent Orange 
Act of 1991 and the Veterans Education and Benefits Expansion 
Act of 2001, the Secretary has determined that a presumption 
of service connection is not warranted for several diseases, 
including hypertension.  See Fed. Reg., 72 FR 32395, 32404-
32405 (June 12, 2007).  Accordingly, hypertension has not 
been added to the list of diseases associated with herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2724, 2727-29 (1984), does not preclude an appellant from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 
1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The 
United States Court of Appeals for Veterans Claims has 
specifically held that the provisions of Combee are 
applicable in cases involving herbicide exposure.  McCartt v. 
West, 12 Vet. App. 164, 167 (1999).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant.

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, will be accepted as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war.  38 U.S.C.A. § 1154(b) (West 2002); 
see also 38 C.F.R. § 3.304(b); Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  Every reasonable doubt in these service 
connection cases will be resolved in favor of the veteran, 
and may only be rebutted by clear and convincing evidence. 38 
U.S.C.A. § 1154(b).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).



a. Diabetes mellitus 

The Veteran's claim of service connection for diabetes 
mellitus was previously denied because there was no evidence 
of a current disability.  In order for the claim to be 
reopened, the Veteran must have submitted evidence showing 
that he has a current diagnosis of diabetes mellitus.

Since the February 2003 rating decision was rendered, the 
Veteran was afforded a VA examination to assess the current 
nature and etiology of his claimed diabetes mellitus.  The 
report of this examination, dated in May 2007, has been 
associated with the claims file, along with the Veteran's VA 
treatment records.  The Board finds this evidence to be 
neither cumulative nor redundant of the evidence of record at 
the time of the prior final denial of the claim.  However, 
while the evidence is new to the claims file, the Board finds 
that it does not relate to an unestablished fact necessary to 
substantiate the Veteran's claim.  Indeed, the May 2007 
examination report states that diabetes mellitus was not 
found on examination.  In this regard, the new evidence fails 
to raise a reasonable possibility of substantiating the 
Veteran's claim.  

Accordingly, the Board finds that new and material evidence 
has not been received to reopen the claim of service 
connection for diabetes mellitus.  The application to reopen 
must therefore be denied.  See 38 C.F.R. § 3.156(a).

b. Hypertension

The Veteran's claim of service connection for hypertension 
was previously denied because there was no evidence of 
hypertension in service or within one year thereafter and 
because there was no evidence of a current disability.  In 
order for the claim to be reopened, the Veteran must have 
submitted evidence showing that he has current diagnosis of 
hypertension and that this condition had its onset in service 
or within his first post-service year.

As noted above, a May 2007 VA examination report and VA 
treatment records have been associated with the claims file 
since the issuance of the May 2005 rating decision; this 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the prior final denial of the claim.  
The Board notes that such evidence, which reflects a 
diagnosis of hypertension, relates to an unestablished fact 
necessary to substantiate the claim, specifically, that the 
Veteran has a current disability.  In this regard, evidence 
is weighed and credibility assessed after a claim is 
reopened.  See Justus v. Principi, 3 Vet. App. 510 (1993).  
When considered together with the evidence previously of 
record, the new evidence raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim is reopened 
with the submission of new and material evidence, and the 
Board will proceed to review the claim in light of all the 
evidence, new and old.  38 C.F.R. § 3.156.


ORDER

The application to reopen a claim of entitlement to service 
connection for diabetes mellitus is denied.

New and material evidence to reopen the claim of entitlement 
to service connection for hypertension have been received; to 
that extent only, the appeal is granted.


REMAND

After a thorough review of the claims file, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision as to the reopened hypertension claim and 
the remaining claims.  

a. PTSD

The Veteran seeks an initial rating in excess of 30 percent 
for his service-connected PTSD.  He was afforded a VA 
psychiatric examination in May 2007.  Recently, at the 
February 2010 Travel Board hearing, the Veteran's 
representative contended that the Veteran's PTSD symptoms had 
worsened since that examination.  As the May 2007 examination 
report does not reflect the current status of the Veteran's 
service-connected PTSD, this issue must be remanded in order 
to provide the Veteran with a new psychiatric examination.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009) (stating that where the evidence of record 
does not reflect the current state of the veteran's 
disability, a VA examination must be conducted).

b. Degenerative joint disease

The Board also finds it necessary to remand the issues of 
service connection for degenerative joint disease of the 
bilateral knees and ankles for further development.  At the 
February 2010 hearing, the Veteran testified that he injured 
his knees in Vietnam.  He described one instance in which he 
was under fire and missed while diving for a foxhole, causing 
him to clip his right knee on part of the foxhole and land 
improperly on his ankle.  The Veteran's service personnel 
records confirm that he served in Vietnam and was awarded the 
Fleet Marine Combat Operations Insignia for his participation 
in combat action.  In this regard, the Board fully 
acknowledges that the Veteran had combat service.  
Accordingly, his own statements as to his combat-related knee 
and ankle injuries in Vietnam may be accepted without 
independent corroboration, to the extent that they are 
consistent with the circumstances, conditions and hardships 
of his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(b).  

In addition, the Veteran testified at the hearing that he has 
experienced continuous problems with his knees and ankles 
since service.  He indicated that he was treated at VA a 
couple years ago, when he had X-rays taken and was put on 
crutches for six to eight weeks.  A review of the claims file 
reveals that the Veteran was indeed treated at VA in May and 
June of 2007, but that this treatment was for a right knee 
sprain following a twisting injury.  However, a history of 
mild pain in the knee for the past few years was reported.  
The Board notes that the Veteran has not yet been afforded a 
VA examination to assess the current nature and etiology of 
his claimed knee and ankle disabilities.  As there is lay 
evidence of an in-service injury and current disability, and 
some medical evidence of a current disability, the claims of 
service connection are now remanded so as to provide the 
Veteran with a VA examination to assess the current nature 
and etiology of his claimed degenerative joint disease.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006)

c. Hypertension 

At the Travel Board hearing, the Veteran argued the issue of 
service connection for hypertension for the first time as 
secondary to his service-connected PTSD.  The Board notes 
that the Veteran has not been provided information about the 
requirements for establishing secondary service connection 
under 38 C.F.R. § 3.310.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (VA has a duty to notify the veteran of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.)  As such, this issue must be 
remanded so as to provide the Veteran with notice of the 
requirements for establishing service connection for 
hypertension as secondary to his service-connected PTSD.  

In addition, the record reflects that the Veteran has not 
been provided a VA examination in conjunction with his 
hypertension claim.  The Board finds that a VA examination is 
warranted in this case to assess the current nature and 
etiology of his hypertension and to determine whether 
hypertension was caused or aggravated by his service-
connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  On remand, the Veteran should be scheduled for such 
an examination.  

Finally, as the claims for PTSD, degenerative joint disease 
and hypertension are being remanded for other matters, the 
AOJ should make an effort to obtain any outstanding records 
of treatment received by the Veteran at VA and/or private 
medical facilities for these conditions.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation 
of the evidence necessary to 
substantiate a claim for secondary 
service connection.  

2. The AOJ should also ask the Veteran to 
identify any outstanding medical records 
relating to treatment for PTSD, 
degenerative joint disease and arthritis 
that may be available from VA and/or 
private medical facilities.  The AOJ 
should make an effort to obtain all such 
records.  

3. The AOJ should then schedule the 
Veteran for an appropriate VA psychiatric 
examination to assess the current 
severity of his service-connected PTSD.  
The entire claims file must be made 
available to the examiner prior to the 
examination, and the examiner must note 
in the examination report that the file 
was reviewed.  Any appropriate testing 
should be conducted, and the results 
reviewed, prior to the final opinion.  
The examiner should describe all findings 
in detail, and should explain the 
rationale for any conclusions reached.  

The Veteran should also be scheduled 
for a VA orthopedic examination to 
assess the current nature and etiology 
of his claimed degenerative joint 
disease of the bilateral knees and 
ankles.  The entire claims file must be 
made available to the examiner prior to 
the examination, and the examiner must 
note in the examination report that the 
file was reviewed.  Any appropriate 
testing should be conducted, and the 
results reviewed, prior to the final 
opinion.  After reviewing the file, the 
examiner should render an opinion as to 
whether the Veteran has degenerative 
joint disease of the bilateral knees 
and bilateral ankles that is at least 
as likely as not (i.e., to at least a 
50:50 degree of probability) a result 
of active military service, to include 
an injury to the right knee and ankle 
as a result of jumping into a foxhole 
in Vietnam and other combat-related 
injuries in Vietnam, or whether such a 
relationship is unlikely (i.e., less 
than a 50:50 degree of probability).  A 
complete rationale should be provided 
for any opinion given.

In addition, the Veteran should be 
scheduled for an appropriate VA 
examination to assess the current nature 
and etiology of his hypertension.  The 
entire claims file must be made available 
to the examiner for review, and the 
examiner should note that it was 
reviewed.  After reviewing the file, the 
examiner should render an opinion as to: 
(1) whether the Veteran's hypertension 
was at least as likely as not (i.e., to 
at least a 50:50 degree of probability) a 
result of service, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability); and (2) 
whether the Veteran's hypertension was 
caused or aggravated by a service-
connected disability, particularly the 
Veteran's service-connected PTSD.  The 
examiner should provide a complete 
rationale for any opinion given.  

4. Thereafter, the AOJ should 
readjudicate the PTSD, degenerative joint 
disease and hypertension claims.  If the 
benefits sought on appeal are not 
granted, the Veteran and his 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


